REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	
   Regarding claim 9
           The prior art of record neither anticipates nor renders obvious the combination of: 
grouping, by a computer system, a plurality of available products into a plurality  of clusters; determining, by the computer system, a number of products, from the plurality of available products, to display on a client device; generating, by the computer system, a set of buckets to which to allocated the plurality of available products, wherein a particular number of buckets in the set of buckets is based part on the number of products to display on the client device; allocating, by the computer system, individual ones of the plurality of available products, from the plurality of clusters, to the set of buckets, wherein, for a first cluster of the plurality of clusters, the allocating includes allocating at least one product from the first cluster to each of the set of buckets; and selecting, by the computer system, a particular bucket from the set of buckets. 
		
      Regarding claims 2 and 16
 	Claims 2 and 16 are each parallel in subject matter to the feature noted above with respect to claim 9 and are allowable for reasons similar to those provided for claim 9.  




				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625